OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and a new trial granted, for reasons stated by the dis*814senters, to the extent that they concluded that the trial court erred in refusing to instruct the jury as to any alleged comparative negligence on plaintiffs part. The police officer’s testimony regarding plaintiffs alleged failure to follow safety instructions created a question of fact as to plaintiffs comparative fault, which should have been submitted to the jury for its consideration.
Chief Judge Kaye and Judges Bellacosa, Smith, Levine, Ciparick, Wesley and Rosenblatt concur in memorandum.
Order reversed, etc.